Citation Nr: 1623424	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

3. Entitlement to service connection for hypertension.

4. Entitlement to a rating in excess of 20 percent, prior to August 5, 2011, for prostate cancer, to include whether the reduction from 100 percent to 20 percent, effective November 11, 2009, was proper. 

5. Entitlement to a rating in excess of 40 percent, effective from August 5, 2011, for prostate cancer.

6. Entitlement to a rating in excess of 30 percent for ischemic heart disease.

7. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to March 1973.

By way of history, the Board notes that in a December 2007 rating decision, the above Regional Office (RO) of the Department of Veterans Affairs (VA) had granted service connection for prostate cancer, and assigned a 100 percent disability rating, effective from September 24, 2007.  By April 2009 rating decision, the RO proposed to reduce the disability rating assigned for prostate cancer from 100 percent to 20 percent.  

This matter comes before the Board from a September 2009 rating decision in which the RO effectuated the reduction of the disability rating assigned for prostate cancer from 100 percent to 20 percent, effective from November 1, 2009.  This matter also comes before the Board from a March 2010 rating decision in which the RO denied service connection for hypertension, and denied entitlement to a TDIU rating.  This matter further comes before the Board from a January 2011 rating decision in which the RO granted service connection for ischemic heart disease and assigned a 30 percent rating, effective February 5, 2010.  Finally, this matter comes before the Board from an August 2013 rating decision in which the RO denied service connection for rheumatoid arthritis and for diabetes mellitus.  

By November 2012 rating decision, the RO granted a 40 percent rating for prostate cancer, effective from August 5, 2011.  The Veteran has continued his appeal for an even higher rating (prior to and effective from August 5, 2011) for the service-connected prostate cancer.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran has rheumatoid arthritis that may be related to his active service. 

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran has diabetes mellitus type II that may be related to his active service. 

3. Improvement in the Veteran's prostate cancer, sufficient to warrant reduction of the disability rating to 20 percent under the applicable rating criteria, was demonstrated as of November 1, 2009. 

4. Effective prior to July 29, 2010, the Veteran's prostate cancer did not manifest renal dysfunction, and did not require catherization, the wearing of absorbent materials which must be changed 2 to 4 times a day, a daytime voiding interval of less than one hour, or awakening to void 5 or more times a night.  

5. Effective from July 29, 2010, the Veteran's prostate cancer was manifested by urinary frequency involving awakening to void 4 to 5 times a night; but has not manifested renal dysfunction or urinary leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

6. The Veteran's ischemic heart disease has been manifested by no more than a workload of not greater than 7 METs; additionally, there has not been competent evidence of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. Rheumatoid arthritis was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 5103(a), 5103A (West 2014); 38 C.F.R. § 3.303 (2015). 

2. Diabetes mellitus type II was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 5103(a), 5103A (West 2014); 38 C.F.R. § 3.303 (2015). 

3. The rating reduction for prostate cancer from 100 percent to 20 percent, effective November 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015). 

4. Effective prior to July 29, 2010, the criteria for a rating in excess of 20 percent for prostate cancer, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, DC 7528 (2015).

5. Effective from July 29, 2010, the criteria for a 40 percent, but no more, for prostate cancer, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, DC 7528 (2015).

6. The criteria for a rating in excess of 30 percent for ischemic heart disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in September 2007, February 2010, February 2013, and May 2013.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records.  The VA examinations dated in March 2009, April 2010, March 2013, and August 2013, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A veteran who served in the Republic of Vietnam during the period from January 9, 1962, thru May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Rheumatoid Arthritis and Diabetes Mellitus

The Veteran contends he has diabetes mellitus related to Agent Orange exposure during his active service, and has noted that the medical evidence of record contains several diagnoses of impaired fasting glucose.  He also contends he has rheumatoid arthritis related to active service.  

Because the Veteran served in the Republic of Vietnam during his active service, he is presumed to have been exposed to herbicide agents, including Agent Orange.  

Service treatment records (STRs) showed that the Veteran complained of pain in various joints.  In May 1968 and May 1969, he complained of hand pain and morning stiffness, and the impression was possible early rheumatoid arthritis.  In June 1968 the impression was possible GC arthritis.  In June 1969, it was noted that he had possible history of rheumatoid arthritis.  In March 1971, the diagnosis was rule out rheumatoid arthritis and gout.  In April 1971, it was noted that the only positive test was the rheumatoid factor.  On his retirement examination in November 1972, objective examination of the joints was normal, and it was noted that he had several episodes of joint pain in service and was hospitalized in 1968, but nothing was found.  

VA treatment records showed that the Veteran has a history of impaired fasting glucose and glucose intolerance.

In a progress noted dated in August 2011, Dr. Yoffee noted that the Veteran had been borderline diabetic for several years and was not under specific treatment.  

On a VA DBQ (disability benefits questionnaire) dated in March 2013, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of diabetes.  

On a VA DBQ examination dated in August 2013, the Veteran reported that a while ago he had been told by a doctor that he had rheumatoid arthritis and was given pills for it, and that in the morning his right hand and right shoulder were stiff and that he had occasional lower back discomfort/stiffness.  The examiner opined that there was no objective evidence for a current condition of rheumatoid arthritis or any of the other arthritis conditions listed.  It was noted that the examination was negative for signs of rheumatoid or other systemic arthritis condition, including no ulnar deviation, rheumatoid nodules, or synovitis (erythema, swelling or increased warmth of joints).  The examiner acknowledged that the Veteran experienced several episodes of polyarthralgias during service, that some of the episodes were temporally related to bouts of GC (gonococcal arthritis), and that the working diagnoses were possible GC arthritis, serum sickness, and early rheumatoid arthritis; however, the exact etiology was never determined.  The examiner opined that the mildly elevated sedimentation rate and weakly positive rheumatoid factor were non-specific findings and were not diagnostic of a condition of rheumatoid arthritis or any other arthritis condition.  The examiner opined that according to service treatment records (STRs), the Veteran's joint symptoms during active duty were transient and episodic, and also noted that no radiologic abnormalities were found.  The examiner concluded that after extensive review of the Veteran's STRs, there was no objective evidence of the onset of any chronic arthritis condition during or within 2 years of active duty.

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Herein, review of the competent medical evidence of record, which includes VA examinations and VA treatment records, does not show any report or finding of diabetes or rheumatoid arthritis.  On one occasion, in January 2012, there was a notation of "yes" in response to a nutrition screening question of whether the Veteran had diabetes, however, there is no other indication in the treatment records that he has or has had diabetes at any point.  Further, while the Veteran does have degenerative arthritis of several joints and there have been findings of a history of impaired fasting glucose and glucose intolerance, at no point has a diagnosis of either rheumatoid arthritis or diabetes mellitus been made.  

The Board acknowledges that the Veteran contends these conditions are related to service, and that diabetes specifically is related to Agent Orange exposure in service.  Lay persons are competent to provide opinions on some medical issues, however, the specific issues in this case, diagnoses of diabetes mellitus and/or rheumatoid arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Although the Veteran is competent to report symptoms, there is no indication that he is competent to diagnose any related disability. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

As the Veteran does not have a current disability of either rheumatoid arthritis or diabetes mellitus, service connection is not warranted.  Brammer v. Derwinski, supra.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for rheumatoid arthritis and diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Ratings for Prostate Cancer

The Veteran contends that the reduction of the rating of prostate cancer from 100 to 20 percent, effective November 1, 2009, was improper, and that he should be entitled to a rating in excess of 20 percent prior to August 5, 2011, and a rating in excess of 40 percent, effective August 5, 2011, for his prostate cancer residuals.

Reexaminations which disclose improvement in physical or mental disabilities which have not become stabilized and which are likely to improve may be used to support a reduction in the rating for such disabilities.  38 C.F.R. § 3.344(c). 

Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be determined by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.  

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under DC 7101 is rated as noncompensable.  Id.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  Id.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Obstructed voiding with urinary retention requiring intermittent or continuous  catheterization warrants a 30 percent disability rating.  

The Board notes that with regard to the rating reduction, in April 2009, the RO proposed a reduction of the rating assigned for the Veteran's prostate cancer.  That proposal was carried out by August 2009 rating decision, in which the RO reduced the service-connected prostate cancer to 20 percent, effective November 1, 2009.  The Veteran filed a notice of disagreement with that decision in February 2010.  

The Board initially finds that the Veteran was properly notified of the RO's proposed reduction in April 2009.  Thus, the RO carried out the reduction in accordance with the procedural requirements of 38 C.F.R. § 3.105(e).  

Further, upon consideration of the competent evidence of record and applicable law, the Board finds that the reduction of the Veteran's prostate cancer from 100 percent to 20 percent was proper.  Evidence at the time of the reduction, which was effective from November 1, 2009, did not show an active carcinoma process or metastasis, so a 100 percent rating was no longer warranted.  In that regard, private medical records dated from March 2008 through September 2009 showed radiation treatment for prostate cancer which ended in 2008, but after that there was no biochemical or chemical evidence of recurrent prostate cancer.  Further, on a VA examination in March 2009, the Veteran reported urinating approximately 3 to 4 times a day and 3 to 4 times a night.  He denied hesitancy, difficulty with stream, or dysuria.  He reported he was incontinent approximately 2 to3 times per week, but denied use of absorbent material.  He denied surgery on any part of the urinary tract, recurrent urinary tract infections, renal colic, bladder stones, acute nephritis, or hospitalization for urinary tract disease.  He reported that treatment for his prostate cancer ended around 2008.  The Board also points out that the Veteran's appeal is centered around the residuals, and not around any allegation that the cancer was active, had recurred, or that he was still receiving treatment for prostate cancer itself in May 2009 or later.  Accordingly, as of November 1, 2009, a reduction of the rating for prostate cancer from 100 percent to 20 percent was warranted.  

Review of the competent evidence of record dated from November 1, 2009, includes VA treatment records and private treatment records.

Private treatment records from Southside Cancer Center showed that in March 2010, the Veteran had a history of incontinence, and that he had restless sleep due to "peeing" and would "jerk awake".  It was also noted that he had change in urinary frequency, incontinence, and a weak stream.  In a letter dated in March 2010, a private doctor, Dr. Bagnoli, the assessment included history of prostate cancer S/P radiotherapy several years ago, with a January 2010 PSA of 0.4, and chronic renal insufficiency with a January 2010 creatinine level of 1.7.  In April and June 2010, it was noted that he had urine difficulty.  

VA treatment records show that on July 29, 2010, the Veteran was seen for follow up, and it was noted the had a history of prostate cancer, status post radiation.  His blood pressure readings were listed as 150/89 and 130/80.  He took Terazosin for his urinary stream.  He reported he went to the bathroom 4 to 5 times a night and that he had to rush to the bathroom to empty his bladder.  The assessment included that his urinary stream/nocturia were not controlled on Terazosin, and that he had tried higher doses of Terazosin but got light-headed with position changes, and was willing to add Finasteride.  It was also noted that he had CKD (chronic kidney disease) stage 3, but had a normal urinalysis.  In January 2011, it was noted that regarding his urinary stream issues, he was taking Finasteride and Terazosin, with poor urinary stream.  He was given a trial of Flomax through the Southside Cancer Center which did not make a difference.  He could not take a higher dose of Terazosin due to dizziness, and it was noted that he wanted to speak with his outside urologist regarding further management.  His blood pressure was 140/70.  The assessment included slow urinary stream, possibly related to cystitis from XRT (external radiation therapy).  

In a private progress note from Dr. Yoffee, dated in August 2011, the Veteran's blood pressure readings were listed as 150/90 in the right arm and 160/90 in the left arm.  It was noted that the Veteran had dysuria, urinary frequency, hesitancy, nocturia four to five times a night, a slow stream, and dribbling.  The impressions included abnormal renal function tests.  

VA treatment records showed that in August 2011, it was noted that the Veteran had frequent urination and had to wear briefs.  His blood pressure was listed as 135/72.  The assessment was he still had slow urinary stream, and he was to continue Finasteride, stop taking Terazosin because of being dizzy, and that he was not on Bystolic, which has an alpha blocker.  In September 2011, he underwent a cardiology consultation and his blood pressure was record at 151/88.  It was noted that his blood pressure was elevated that day, but the doctor had reviewed the Veteran's blood pressure readings from home for the past few weeks and noted that more than 90 percent of his recordings had been at goal.  In December 2011, it was noted that he had chronic kidney disease and his last creatinine was 1.7.  

VA treatment records showed that in July 2013, the Veteran reported taking Terazosin, and his only bothersome symptom was nocturia 3 to 4 times.  He was drinking fluids up until bedtime, and he wore pull ups for protection when he was traveling or out of the house for an extend time frame.  It was noted that his PSA had a slight rise that day and it would be monitored.  The Veteran was advised that since his prostate was not removed, his PSA would fluctuate.  

With regard to entitlement to a rating in excess of 20 percent for prostate cancer, the Board finds that as of November 1, 2009, a rating higher than 20 percent was not warranted, as the evidence did not show that the Veteran was required to wear absorbent materials which must be changed 2 to 4 times per day (rather he indicated that he did not use absorbent materials), had urinary frequency which required a daytime voiding interval less than one hour, or awakening to void 5 or more times per night, or had urinary retention which required intermittent or continuous catheterization, as required for a rating higher than 20 percent under the criteria for genitourinary system dysfunction set forth in 38 C.F.R. § 4.115a.  Thus, the Board concludes that the preponderance of the evidence shows that the RO's reduction of the Veteran's 100 percent rating for prostate cancer to 20 percent was proper and was carried out in accordance with the procedural requirements pertaining to rating reductions.  Also, the evidence of record does not support the assignment of a rating in excess of 20 percent as of November 1, 2009.  

With regard to the claim for higher ratings for prostate cancer, to include entitlement to a rating in excess of 20 percent, prior to August 5, 2011, and a rating in excess of 40 percent, effective from August 5, 2011, review of the record shows that on a VA treatment record dated July 29, 2010, the Veteran reported he went to the bathroom 4 to 5 times a night and that he had to rush to the bathroom to empty his bladder.  Accordingly, the Board concludes that effective July 29, 2010, the criteria for a 40 percent rating for the Veteran's prostate cancer were met, based on urinary frequency of awakening to void 4 to 5 times a night.  38 C.F.R. § 4.115a.  

In considering whether a rating in excess of 20 percent is warranted prior to July 29, 2010, the Board finds that the competent evidence of record does not show that the Veteran's prostate cancer residuals manifested renal dysfunction, or that he was required to wear absorbent materials that had to be changed two to four times per day, or that he experienced daytime voiding interval of less than one hour, or awakening to void five or more times per night, urinary retention requiring intermittent or continuous catheterization.  See 38 C.F.R. § 4.115a.  Accordingly, a 40 percent is warranted for prostate cancer residuals, effective July 29, 2010, but not prior to that date.  See Hart v. Mansfield, supra.

With regard to whether a disability rating in excess of 40 percent, for the Veteran's prostate cancer residuals, is warranted at any point from July 29, 2010, the Board notes that a review of the record shows that the Veteran continued to experience problems with urinary stream, frequency, and nocturia, however, there is no indication that since July 2010, the Veteran has manifested urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, or that he has manifested related kidney dysfunction.  38 C.F.R. § 4.115a.  

In sum, the evidence of record preponderates in favor of the August 2009 RO rating decision's reduction in the 100 percent rating for prostate cancer, and in favor of the assignment of a 40 percent rating for prostate cancer, effective from July 29, 2010.  The preponderance of the competent evidence of record is, however, against the assignment of a disability rating in excess of 20 percent prior to July 29, 2010 and in excess of 40 percent, from July, 29, 2010, for prostate cancer.  In reaching this decision the Board considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2. Ischemic Heart Disease

The Veteran's ischemic heart disease has been rated under DC 7005, which provides that a 30 percent rating is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After review of the record, the Board concludes that the criteria for a rating in excess of 30 percent for ischemic heart disease have not been met or approximated.  Id.  In that regard, the competent evidence of record includes a VA examination report and VA and private treatment records.  

On a VA examination in April 2010, it was noted that the Veteran took continuous medication for his heart disease.  The examiner noted that the Veteran had no medical history of myocardial infarction, congestive heart failure, coronary artery bypass grafting, pacemaker or implantable defibrillator.  The Veteran reported he had been doing well just prior to the examination, but began having symptoms of chest pain twice per week, exertional dyspnea, general fatigue, weakness, and occasional dizziness.  The examiner estimated the Veteran's METs level to be between 5 and 7.  Examination showed normal heart rate rhythm and sounds, and no evidence of organ enlargement.  The examiner noted ejection fraction was not available.  The diagnosis was ischemic heart disease.

On a VA treatment record dated in July 2010, the Veteran complained of shortness of breath, and an EKG was obtained which revealed LVH/left atrial enlargement/left axis deviations.  It was also noted that the Veteran had a slow heart rate of 55.  He underwent a stress test and echocardiogram which were normal.  

VA treatment records showed that in August 2010, the Veteran had undergone cardiovascular testing showing no evidence of left ventricular hypertrophy and an ejection fraction of 64 percent.  

VA treatment records showed that in December 2011, the Veteran underwent a perfusion test which revealed an ejection fraction of 57 percent, normal left ventricle function, and no evidence of ischemia per an EKG.  

VA treatment records showed that in March 2013, the Veteran had a normal EKG response and a maximum workload of 7 METs.  It was noted that he developed his usual dyspnea, but there were no ischemic abnormalities on the EKG and the examiner opined that the Veteran's symptoms were from LV diastolic dysfunction and not ischemia.  On a cardiology note dated in June 2014, it was noted that the Veteran had a normal nuclear stress test in December 2011, and a perfusion study revealed normal perfusion of the left ventricle and normal wall motion, post-stress testing.  A post-stress test ejection fraction of 57 percent was noted.  It was noted that the Veteran had not been having angina, and has been exercising without angina or symptoms of CHF (congestive heart failure).  

Thus, review of the competent evidence of record shows that there has been no showing or report of congestive heart failure, workload of greater than 3 METs but not greater than 5 METs, or LVEF of 30 to 50 percent, to support the assignment of a rating in excess of 30 percent for the Veteran's ischemic heart disease.  While the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of his ischemic heart disease must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, DC 7005 (2015).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as ischemic heart disease.  38 C.F.R. § 4.104, DCs 7000-7123.  All potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is therefore against a rating in excess of 30 percent for the Veteran's ischemic heart disease.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.






ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for diabetes mellitus is denied.

The rating reduction from 100 percent to 20 percent, effective November 11, 2009, for prostate cancer, was proper, and the appeal for restoration is denied. 

A rating in excess of 20 percent, prior to July 29, 2010, for prostate cancer, is denied.  

The criteria for a 40 percent rating for prostate cancer, effective from July 29, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.   

A rating in excess of 30 percent for ischemic heart disease is denied.


REMAND

1. Hypertension

The Veteran essentially contends his hypertension had an onset in service.  He has also contended he was prescribed medication for hypertension while in Vietnam. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

STRs show that on various reports of medical history dated through the Veteran's active service, he denied having or having had high or low blood pressures.  On a periodic examination in March 1970, he had a blood pressure reading of 130/90.  In August 1970, he had a blood pressure reading of 140/96.  In July 1972, he was seen for a complaint of chest pain, his blood pressure reading was listed as 148/96, and the assessment was rule out myocardial infarction.  He was hospitalized for several days, but nothing was found.  On his retirement examination in November 1972, his blood pressure readings were listed as 122/80 and 124/92.  

Post-service, on a VA examination dated in April 2010, it was noted that the Veteran had a history of hypertension for several years.  His blood pressure readings were 163/91 and 150/88, and the diagnoses included hypertension with proteinuria and chronic kidney disease, stage II. 

In a private progress note dated in August 2011, Dr. Yoffee, noted that the Veteran had a history of essential hypertension dating back into the 1960s.

In light of the Veteran's contentions and the record on appeal, an appropriate VA examination/opinion should be provided to determine the probable etiology of his hypertension, to include whether hypertension had an onset in, or is otherwise related to, active service.  In that regard, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



2. TDIU Rating

The Board also notes that a favorable decision with regard to the claim for entitlement to service connection for hypertension may have an impact on the Veteran's TDIU claim; thus such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet App 180 (1991).  The Board must defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the service connection claim as set forth above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for hypertension.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding his hypertension.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's hypertension had an onset in service or is causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided. 

3. Thereafter, adjudicate the remaining issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


